Citation Nr: 1114183	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel

	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran had active service from June 1966 to June 1969.  He served in the Republic of Vietnam (RVN) from March 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a Travel Board hearing regarding this matter in his January 2007 substantive appeal on a VA Form 9.  This hearing was scheduled for July 2009.  However, the Veteran failed to appear.  His hearing request therefore is considered withdrawn.  See 38 C.F.R. § 20.702(d).

In October 2009, the Board remanded this matter for further development.  Adjudication now may proceed as this development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's bilateral hearing loss is related to his service.

2.  The evidence at least is in equipoise regarding whether the Veteran's tinnitus is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Resolving all doubt in the Veteran's favor, the criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed.

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss and for tinnitus.  He contends that these disabilities are due to exposure to loud noise from artillery, gunfire, and aircraft during his service in the RVN.

Service connection may be established in several ways, including on a direct basis and on a presumptive basis.  Direct service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection for a disability, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology requires (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The absence of documented hearing loss in service thus is not fatal to a service connection claim for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).

Presumptive service connection means that a disease will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a); 3.309.  Service connection is presumed where a Veteran served 90 days or more and manifested a chronic disease, such as an organic disease of the nervous system like sensorineural hearing loss, to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Normal hearing is from 0 to 20 decibels, while higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For VA purposes, impaired hearing is considered a disability when:  (i) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, (2) the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or (iii) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, the Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's DD-214 reveals that he was a medical specialist during service.  It also reveals that he received, among others, the Combat Medical Badge, the Bronze Star with V Device, and the Purple Heart.

Service treatment records do not show that the Veteran complained of, sought treatment for, or was diagnosed with any ear problem.  His hearing was measured as being within normal limits at his March 1969 separation examination.  In June 1969, the month of his separation, he indicated that there had been no change in his medical condition since this separation examination.

A customer purchase agreement from Athens Hearing Aid Center dated subsequent to service in February 2004 indicates that the Veteran bought hearing aids.  It also indicates that the Veteran's hearing was tested by Dr. S. in November 2003.  The Board directed that attempts be made to obtain treatment records from Dr. S., after securing the proper authorization, in its October 2009 remand.  No attempts were made to obtain these records, however, as the Veteran never authorized VA to do so.

The Veteran underwent a VA QTC audiological examination in July 2006.  With respect to hearing loss, he reported difficulty in following and understanding conversation when talking to others.  He indicated that he has had hearing loss since he was discharged from service and worn hearing aids for the previous two years.  He also indicated that his hearing loss was noticeable to others, and that his family and friends felt he should have gotten hearing aids 10 to 20 years prior.  Finally, the Veteran indicated that he had a hearing test at an unknown location in the 1980's which showed hearing loss.  With respect to tinnitus, he reported both ears were constantly affected.  He indicated that this had been the case for the last 10 to 20 years and that onset was gradual.  The Veteran also reported military noise exposure, without ear protection in place, but denied occupational noise exposure in his numerous positions following service.  Regarding recreational noise exposure, he stated that he used power tools but used ear protection.

Decibel pure tone thresholds for air conduction, which was noted to be a better reflect hearing loss than bone conduction, were found to be as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
40
45
70
LEFT
20
25
45
50
55

Speech recognition scores on the Maryland CNC Word List were 92 percent for the right ear and 88 percent for the left ear.  The examiner diagnosed the Veteran with bilateral high frequency sensorineural hearing loss and with tinnitus.  The examiner then opined that it is more likely than not that the Veteran's service is not responsible for his bilateral hearing loss disability.  In this regard, he noted that military noise exposure would affect hearing at the time of such exposure and would not have residual consequences years later and that the Veteran did not have any hearing loss upon discharge from service.  The examiner also opined that the etiology of the Veteran's tinnitus is unknown and could not be determined without resort to mere speculation.

A December 2006 VA treatment record documents the Veteran's complaints of hearing loss for 40 years and occasional tinnitus.  He reported that he had bilateral stapes surgery, on the right ear 20 years prior and on the left ear 10 years prior, after being diagnosed with otosclerosis and that he currently uses hearing aids.  He also reported military noise exposure. 

Decibel pure tone thresholds for air conduction reflected moderate sloping to severe hearing loss bilaterally.  These results, when considered in conjunction with those for bone conduction, suggested a mixed pathology consistent with a diagnosis of otosclerosis.  Speech recognition scores were obtained, but a test other than the Maryland CNC Word List was used.  

The Veteran was scheduled for a second VA audiological examination in June 2010 in compliance with the Board's directives in its October 2009 remand.  He failed to appear, however.  No good cause having been shown for his failure to appear, adjudication shall proceed based on the evidence of record.  38 C.F.R. § 3.655.

Given the above, the Board finds that direct service connection for bilateral hearing loss and direct service connection for tinnitus are warranted.  Current diagnoses of bilateral high frequency sensorineural hearing loss and with tinnitus were made at the July 2006 VA audiological examination.  Decibel pure tone thresholds and speech recognition scores obtained during this examination reveal that the Veteran's hearing loss constitutes a disability for VA purposes.  Further, test results documented in a December 2006 VA treatment record suggested a mixed pathology consistent with a diagnosis of otosclerosis.  The first Hickson requirement therefore is met.

The Veteran contends that he was exposed to loud noise from artillery, gunfire, and aircraft and did not have ear protection during his service in the RVN.  Acknowledgement is given to the fact that, because he was awarded the Combat Medical Badge, the Bronze Star with V Device, and the Purple Heart, he is presumed to have engaged in combat there.  See VA Adjudication Procedure Manual, Part IV, Subpart ii, Chapter 1, Section D, 13.d.  Loud noise exposure as described by him is consistent with the circumstances of combat service.  As such, the Veteran's lay evidence in this regard is satisfactory.  In-service noise exposure therefore is conceded, and the second Hickson requirement is met.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to the third Hickson requirement, a negative etiology opinion exists with respect to the Veteran's current bilateral hearing loss disability and a neutral etiology opinion exists with respect to the Veteran's current tinnitus disability from the examiner who conducted the July 2006 VA QTC audiological examination.  However, each is problematic.  The opinion regarding the Veteran's current bilateral hearing loss disability is contrary to Ledford and Hensley in that it is based solely on the fact that no hearing loss was documented upon his discharge from service.  The opinion regarding the Veteran's current tinnitus disability was not supported by any rationale whatsoever.  Such rationale also is not readily apparent from the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that although an examiner's opinion that an etiology determination is not possible without resort to speculation is a medical conclusion just as much as a negative or positive opinion, the basis for such an opinion still must be explained or otherwise apparent from the evidence).  As a result of these deficiencies, little probative weight is assigned to the opinions of the examiner who conducted the July 2006 VA QTC examination.

There is no positive opinion of record establishing a nexus between the Veteran's current bilateral hearing loss disability and his service in satisfaction of the third Hickson requirement.  As noted above, however, in-service military noise exposure has been conceded.  The Veteran asserts continuity of hearing loss symptomatology post-service as a result of such noise exposure.  It is undisputed that he has worn hearing aids since early 2004.  At his VA QTC audiological examination in July 2006, the Veteran indicated that he has had hearing loss since his discharge from service.  He additionally noted that hearing loss was found during a test at an unknown location in the 1980's and that it was noticeable to others during this time and thereafter, as family and friends felt he should have gotten hearing aids 10 to 20 years prior.  A December 2006 VA treatment record documents that he complained of hearing loss for 40 years.  The Veteran is competent to recount the onset and continuity of his symptomatology because it is within his personal experience.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The mere fact that the evidence does not show continuous treatment since service for hearing loss symptomatology is not sufficient to refute his credibility in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, the Veteran's credibility is not questioned.  The information provided by him at the July 2006 VA QTC audiological examination and to VA in December 2006 is entirely consistent.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that lack of credibility generally can be evaluated by, among other things, inconsistent statements).  Further, the Veteran's post-service hearing loss symptomatology was linked to his current bilateral hearing loss disability because this symptomatology was considered by the examiner who conducted the July 2006 VA QTC audiological examination in diagnosing bilateral high frequency sensorineural hearing loss.  The Savage continuity of symptomatology requirements accordingly have been met. 

Similar to the situation with respect to the Veteran's current bilateral hearing loss disability, there is no positive opinion of record establishing a nexus between the Veteran's current tinnitus disability and his service in satisfaction of the third Hickson requirement.  It once again is noted that in-service military noise exposure has been conceded.  Unlike with the Veteran's current bilateral hearing loss disability, however, the Veteran has noted asserted continuity of tinnitus symptomatology post-service as a result of such noise exposure pursuant to Savage.  He indicated at his July 2006 VA QTC audiological examination that the onset of his tinnitus was gradual and occurred 10 to 20 years prior.  A December 2006 VA treatment record documents that he complained of occasional tinnitus, but no onset timeframe was specified.

The Board finds, despite the fact that neither the Hickson nor the Savage requirements have been met, that the Veteran should be afforded the benefit of the doubt regarding whether his current tinnitus disability is related to his service.  Other evidence in the form of medical principles strongly suggest that this disability was incurred during service.  Tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  See The Merck Manual, Section 7, Chapter 82, Approach to the Patient with Ear Problems.  Further, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id., Section 7, Ch. 85, Inner Ear.  These two principles attest to the fact that tinnitus and hearing loss often share a common etiology.  Here, the Veteran's current bilateral hearing loss disability has been established through continuity of symptomatology to be related to his service.  It follows that his current tinnitus disability also very likely is related to his service.  The requirements of 38 C.F.R. § 3.303(d) thus have been satisfied.

In sum, direct service connection for bilateral hearing loss and for tinnitus is granted for the above reasons.  This grant with respect to bilateral hearing loss renders it unnecessary to proceed to consider whether presumptive service connection for this current disability is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


